Exhibit 10.4

WARRANT AGREEMENT

THIS WARRANT AGREEMENT (this “Agreement”), dated as of July 15, 2016, is by and
among reorganized Verso Corporation, a Delaware corporation (the “Company”), and
Computershare Inc., a Delaware corporation (“Computershare”), and its
wholly-owned subsidiary, Computershare Trust Company N.A., a federally chartered
trust company, collectively as warrant agent (together with their respective
successors and assigns, the “Warrant Agent”).

WHEREAS, on January 26, 2016, Verso Corporation and its affiliated debtors
(collectively, the “Debtors”) filed voluntary petitions for relief under chapter
11 of title 11 of the United States Code in the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”) under the Case
No. 16-10163 (KG);

WHEREAS, on April 15, 2016, the Debtors filed the Debtors’ First Amended Joint
Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 714] (as
amended or supplemented from time to time, the “Plan of Reorganization”);

WHEREAS, on June 23, 2016, the Bankruptcy Court entered an order confirming the
Plan of Reorganization, and the Debtors emerged from their chapter 11 cases on
the date first written above (the “Effective Date”);

WHEREAS, pursuant to the Plan of Reorganization, the Company will issue or cause
to be issued, on or as soon as reasonably practicable after the Effective Date,
warrants (the “Warrants”) to purchase shares of Class A (“Class A Common Stock”)
of the Company’s common stock, par value $0.01 per share (“Common Stock”),
representing an aggregate total of 5% of the total number of shares of Common
Stock issuable pursuant to the Plan of Reorganization (subject to dilution as
set forth in the Plan of Reorganization) to holders of Allowed Verso First Lien
Claims (as defined in the Plan of Reorganization);

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants;

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, call, exercise and cancellation of the
Warrants; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when issued, the valid, binding and legal obligations of the
Company, and to authorize the execution and delivery of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definition of Terms. As used in this Agreement, the following
capitalized terms shall have the following respective meanings:

(a) “Additional Common Stock” has the meaning set forth in Section 5.1(b)
hereof.

(b) “Adjustment Event” has the meaning set forth in Section 5.3 hereof.

(c) “Affiliate” has the meaning set forth in Rule 12b-2 of the Exchange Act.

(d) “Appropriate Officer” has the meaning set forth in Section 3.2(a) hereof.

(e) “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§
101-1532.

(f) “Beneficial Holders” means, with respect to any Warrants represented by a
Global Warrant Certificate, any person or entity that “beneficially owns” (as
such term is defined and determined pursuant to Rule 13d-3 promulgated under the
Exchange Act) such Warrants.

(g) “Black Scholes Value” means the value of the unexercised portion of any
Warrants remaining on the date of any Holder’s request pursuant to Section 5.6,
which value is calculated using the Black Scholes Option Pricing Model for a
“call” option, as obtained from the “OV” function on Bloomberg, L.P. utilizing
(i) an underlying price per share equal to the greater of (1) the highest
Current Sale Price of the Class A Common Stock during the period beginning on
the Business Day immediately preceding the announcement of the applicable
Organic Change (or the consummation of the applicable Organic Change, if
earlier) and ending on the date of the Holder’s request pursuant to Section 5.6
and (2) the sum of the price per share being offered in cash in the applicable
Organic Change (if any) plus the value of the non-cash consideration being
offered in the applicable Organic Change (if any), (ii) a strike price equal to
the Exercise Price in effect on the date of the Holder’s request pursuant to
Section 5.6, (iii) a risk-free interest rate corresponding to the stated rate on
the United States Treasury security with a maturity closest to the remaining
term of the Warrant (1) as of the date of consummation of the applicable Organic
Change or (2) as of the date of the Holder’s request pursuant to Section 5.6 if
such request was submitted prior to the date of the consummation of the
applicable Organic Change, (iv) a zero cost of borrow and (v) an expected
volatility equal to forty percent (40%).

(h) “Board of Directors” means the Board of Directors of the Company.

 

2



--------------------------------------------------------------------------------

(i) “Book-Entry Warrants” has the meaning set forth in Section 3.1(c) hereof.

(j) “Business Day” means any day other than a Saturday, Sunday or any other day
on which the New York Stock Exchange is closed for trading.

(k) “Certificated Warrant” has the meaning set forth in Section 3.1(c) hereof.

(l) “Class A Common Stock” has the meaning set forth in the Recitals, and shall
include any successor security as a result of any recapitalization,
reorganization, reclassification or similar transaction involving the Company.

(m) “Common Stock” has the meaning set forth in the Recitals, and shall include
any successor security as a result of any recapitalization, reorganization,
reclassification or similar transaction involving the Company.

(n) “Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

(o) “Current Sale Price” of the Class A Common Stock on any date of
determination means:

(i) if the Class A Common Stock is listed on the New York Stock Exchange or The
NASDAQ Stock Market on such date, the average closing sale price per share of
the Class A Common Stock (or if no closing sale price is reported, the average
of the closing bid and closing ask prices or, if more than one in either case,
the average of the average closing bid and the average closing ask prices) for
the ten (10) consecutive trading days immediately prior to such date of
determination, as reported by the New York Stock Exchange or The NASDAQ Stock
Market, as applicable;

(ii) if the Class A Common Stock is not listed on the New York Stock Exchange or
The NASDAQ Stock Market on such date, but is listed on another U.S. national or
regional securities exchange, the average closing sale price per share of the
Class A Common Stock (or if no closing sale price is reported, the average of
the high bid and low asked prices or, if more than one in either case, the
average of the average high bid and low asked prices) for the ten
(10) consecutive trading days immediately prior to such date of determination,
as reported in composite transactions for such securities exchange (or, if more
than one, the principal securities exchange on which the Class A Common Stock is
traded);

(iii) if the Class A Common Stock is not listed on a U.S. national or regional
securities exchange, the average last quoted sale price for the Class A Common
Stock (or, if no sale price is reported, the average of the high bid and low
asked price for such date) for the ten (10) consecutive trading days immediately
prior to such date of determination, in the over-the-counter market as reported
by OTC Markets Group Inc. or other similar organization; or

 

3



--------------------------------------------------------------------------------

(iv) in all other cases, as determined in good faith by the Board of Directors.

The Current Sale Price shall be determined without reference to early hours,
after hours or extended market trading.

The Current Sale Price shall be appropriately adjusted by the Board of Directors
in good faith if the “ex date” (as hereinafter defined) for any event (other
than the issuance or distribution requiring such computation) occurs during the
ten (10) consecutive trading days immediately prior to the day as of which the
Current Sale Price is being determined.

For these purposes the term “ex date”, when used:

(i) with respect to any issuance or distribution, means the first date on which
the Class A Common Stock trades regular way on the relevant exchange or in the
relevant market from which the sale price or bid and ask prices, as applicable,
were obtained without the right to receive such issuance or distribution;

(ii) with respect to any subdivision or combination of shares of Class A Common
Stock, means the first date on which the Class A Common Stock trades regular way
on such exchange or in such market after the time at which such subdivision or
combination becomes effective; and

(iii) with respect to any tender or exchange offer, means the first date on
which the Class A Common Stock trades regular way on such exchange or in such
market after the expiration time of such offer.

The foregoing adjustments shall be made to the Current Sale Price in accordance
with the terms hereof, as may be necessary or appropriate to effectuate the
intent of this Agreement and to avoid unjust or inequitable results as
determined in good faith by the Board of Directors.

(p) “Date of Issuance” has the meaning set forth in Section 3.1(a) hereof.

(q) “Depositary” has the meaning set forth in Section 3.1(c) hereof.

(r) “Direct Registration Warrants” has the meaning set forth in Section 3.1(c)
hereof.

(s) “Effective Date” has the meaning set forth in the Recitals.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(u) “Excluded Issuances” means any issuance or sale (or deemed issuance or sale
in accordance with Section 5.1(a)) by the Company after the Date of Issuance of
(a) shares of Common Stock issued upon the exercise of any of the Warrants;
(b) shares of Common Stock issued directly or upon the exercise of Options to
directors,

 

4



--------------------------------------------------------------------------------

officers, employees, or consultants of the Company in connection with their
service as directors of the Company, their employment by the Company or their
retention as consultants by the Company, in each case authorized by the Board of
Directors and issued pursuant to the Company’s Performance Incentive Plan
(including all such shares of Common Stock and Options outstanding prior to the
Effective Date); (c) shares of Common Stock issued upon the conversion or
exercise of Options (other than Options covered by clause (b) above) or
Convertible Securities issued prior to the Date of Issuance, provided that such
securities are not amended after the date hereof to increase the number of
shares of Common Stock issuable thereunder or to lower the exercise or
conversion price thereof; or (d) shares of Common Stock issued as bona fide
“equity kickers” following the Effective Date in connection with one or more
debt financings of the Company from one or more lenders that are not Affiliates
of the Company.

(v) “Exercise Date” means any date, on or prior to the expiration of the
Exercise Period, on which the Holder exercises the right to purchase the Warrant
Exercise Shares, in whole or in part, pursuant to and in accordance with the
terms and conditions described herein.

(w) “Exercise Form” has the meaning set forth in Section 4.3(d) hereof.

(x) “Exercise Price” has the meaning set forth in Section 4.1 hereof.

(y) “Exercise Period” has the meaning set forth in Section 4.2 hereof.

(z) “Fully Diluted” means all Common Stock outstanding as of the applicable
measurement date together with all Common Stock then issuable upon (i) the
conversion of Convertible Securities at the then applicable conversion rate, and
(ii) the exercise of any Options; provided that, for purposes of clauses (i) and
(ii), all conditions to the convertibility and/or exercisability of Convertible
Securities and Options of the Company, shall be deemed to have been satisfied.

(aa) “Global Warrant Certificates” has the meaning set forth in Section 3.1(c)
hereof.

(bb) “Governmental Authority” means any (i) government, (ii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal) or
(iii) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, in each case, whether federal, state, local, municipal, foreign,
supranational or of any other jurisdiction.

(cc) “Holder” has the meaning set forth in Section 4.1 hereof.

(dd) “Law” means all laws, statutes, rules, regulations, codes, injunctions,
decrees, orders, ordinances, registration requirements, disclosure requirements
and other pronouncements having the effect of law of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision or of any Governmental Authority.

 

5



--------------------------------------------------------------------------------

(ee) “Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

(ff) “Organic Change” means any recapitalization, reorganization,
reclassification, consolidation, merger, sale of all or substantially all of the
Company’s equity securities or assets or other transaction, in each case which
is effected in such a way that the holders of Common Stock are entitled to
receive (either directly or upon subsequent liquidation) cash, stock, securities
or other assets or property with respect to or in exchange for Common Stock,
other than a transaction which triggers an adjustment pursuant to Sections 5.1,
5.2, 5.3 or 5.4.

(gg) “Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability company, association, indenture trustee,
organization, joint stock company, joint venture, estate, trust, governmental
unit or any political subdivision thereof, or any other entity (as such term is
defined in the Bankruptcy Code).

(hh) “Plan of Reorganization” has the meaning set forth in the Recitals.

(ii) “Pro Rata Repurchase Offer” means any offer to purchase shares of any class
of Common Stock by the Company or any Affiliate thereof pursuant to (i) any
tender offer or exchange offer subject to Section 13(e) or 14(e) of the Exchange
Act or Regulation 14E promulgated thereunder or (ii) any other offer available
to substantially all holders of any class of Common Stock (subject to
satisfaction of any conditions to participation therein such as those relating
to minimum holding percentages or accredited status) to purchase or exchange
their shares of Common Stock, in the case of both (i) or (ii), whether for cash,
shares of capital stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person, or any other
property (including, without limitation, shares of capital stock, other
securities or evidences of indebtedness of a Subsidiary), or any combination
thereof, effected while the Warrants are outstanding. The “effective date” of a
Pro Rata Repurchase Offer shall mean the date of acceptance of shares for
purchase or exchange by the Company under any tender or exchange offer which is
a Pro Rata Repurchase Offer or the date of purchase with respect to any Pro Rata
Repurchase Offer that is not a tender or exchange offer.

(jj) “Registered Holder” has the meaning set forth in Section 3.3(d) hereof.

(kk) “Requisite Holders” means Registered Holders of Warrants exercisable for a
majority of the Class A Common Stock issuable upon exercise of all Warrants then
outstanding.

(ll) “SEC” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act or the Exchange Act.

 

6



--------------------------------------------------------------------------------

(mm) “Securities Act” means the Securities Act of 1933, as amended.

(nn) “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a partnership, limited liability company or other business
entity (other than a corporation), a majority of the partnership, limited
liability company or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a partnership, limited liability company or other business entity if
such Person or Persons shall be allocated a majority of partnership, limited
liability company or other business entity gains or losses or shall be or
control the general partner, the managing member or entity performing similar
functions of such partnership, limited liability company or other business
entity.

(oo) “Transfer” means any transfer, sale, assignment or other disposition.

(pp) “Warrant Agent” has the meaning set forth in the preamble and shall include
any successor to the Warrant Agent pursuant to Section 8.1 hereof.

(qq) “Warrant Certificate” has the meaning set forth in Section 3.1(c) hereof.

(rr) “Warrant Exercise Shares” means the shares of Class A Common Stock issued
upon the exercise of a Warrant.

(ss) “Warrant Register” has the meaning set forth in Section 3.3(c) hereof.

(tt) “Warrant Restrictions” has the meaning set forth in Section 3.1(c) hereof.

(uu) “Warrant Statements” has the meaning set forth in Section 3.1(c) hereof.

(vv) “Warrants” has the meaning set forth in the Recitals.

Section 1.2 Rules of Construction.

(a) The singular form of any word used herein, including the terms defined in
Section 1.1 hereof, shall include the plural, and vice versa. The use herein of
a word of any gender shall include correlative words of all genders.

 

7



--------------------------------------------------------------------------------

(b) Unless otherwise specified, references to Articles, Sections and other
subdivisions of this Agreement are to the designated Articles, Sections and
other subdivision of this Agreement as originally executed. The words “hereof,”
“herein,” “hereunder” and words of similar import refer to this Agreement as a
whole.

(c) References to “$” are to dollars in lawful currency of the United States of
America.

(d) The Exhibits attached hereto are an integral part of this Agreement.

ARTICLE II

APPOINTMENT OF WARRANT AGENT

Section 2.1 Appointment. The Company hereby appoints the Warrant Agent to act as
agent for the Company for the Warrants in accordance with the express terms and
subject to the conditions set forth in this Agreement (and no implied terms or
conditions), and the Warrant Agent hereby accepts such appointment and agrees to
perform the same in accordance with the express terms and conditions set forth
in this Agreement.

ARTICLE III

WARRANTS

Section 3.1 Issuance of Warrants.

(a) On the terms and subject to the conditions of this Agreement and in
accordance with the terms of the Plan of Reorganization, on or as soon as
reasonably practicable after the Effective Date (such date, the “Date of
Issuance”), the Company will issue the Warrants to holders of Allowed Verso
First Lien Claims, as set forth in the Plan of Reorganization.

(b) The maximum number of shares of Class A Common Stock issuable pursuant to
exercise of the Warrants shall be 1,810,035 shares, as such amount may be
adjusted from time to time pursuant to this Agreement.

(c) Unless otherwise provided in this Agreement, the Warrants (such Warrants
being referred to as “Book-Entry Warrants”) shall be issued through the
book-entry facilities of The Depository Trust Company, as depositary (the
“Depositary”), in the form of one or more global warrant certificates (“Global
Warrant Certificates”), duly executed on behalf of the Company and
countersigned, either by manual or facsimile signature, by the Warrant Agent, in
the manner set forth in Section 3.2(b) below, which the Company shall deliver,
or cause to be delivered to the Depositary, on or as soon as reasonably
practicable after the Effective Date. Notwithstanding the foregoing, any
Warrants which are not issuable through the mandatory reorganization function of
the Depositary shall either be (x) represented by certificates (together with
the Global Warrant Certificates, “Warrant Certificates”; and any Warrant
represented by a Warrant Certificate, other than a Global Warrant Certificate,
being referred to as a “Certificated

 

8



--------------------------------------------------------------------------------

Warrant”) or (y) issued by electronic entry registration on the books of the
Warrant Agent (“Direct Registration Warrants”) and shall be reflected on
statements issued by the Warrant Agent from time to time to the holders thereof
(the “Warrant Statements”); provided that any Certificated Warrants or Direct
Registration Warrants that are not subject to any restriction on transfer or
exercise, or are not subject to any vesting requirements (such restrictions or
requirements, “Warrant Restrictions”), may be exchanged at any time for a
corresponding number of Book-Entry Warrants, in accordance with Section 6.1(c)
and the applicable procedures of the Depositary and the Warrant Agent.

Section 3.2 Form of Warrant; Execution of Warrant Certificates.

(a) Subject to Section 6.1 of this Agreement, the Global Warrant Certificates
shall be in substantially the form set forth in Exhibit A-1 attached hereto. The
certificates for Certificated Warrants, with the forms of election to exercise
and of assignment printed on the reverse thereof, shall be in substantially the
form set forth in Exhibit A-2 attached hereto. The Warrant Certificates may bear
such appropriate insertions, omissions, substitutions and other variations as
are required or permitted by this Agreement, may have such letters, numbers or
other marks of identification or designation and such legends or endorsements
placed thereon as may be required by the Depositary (including as provided in
Section 3.2(b)) and as are consistent with the provisions of this Agreement, or
as may be required to comply with any Law or with any rules or regulations made
pursuant thereto or with any rules of any securities exchange or as may be
determined (in a manner consistent with the provisions of this Agreement) by the
Chief Executive Officer or Chief Financial Officer of the Company (each, an
“Appropriate Officer”) executing such Warrant Certificates, as evidenced by
their execution of the Warrant Certificates. Such signatures may be manual or
facsimile signatures of such authorized officers and may be imprinted or
otherwise reproduced on the Warrant Certificates.

(b) In case any Appropriate Officer of the Company who shall have signed any of
the Warrant Certificates (either manually or by facsimile signature) shall cease
to be such Appropriate Officer before the Warrant Certificates so signed shall
have been countersigned (either manually or by facsimile signature) by the
Warrant Agent or delivered or disposed of by or on behalf of the Company, such
Warrant Certificates nevertheless may be countersigned and delivered or disposed
of with the same force and effect as though such Appropriate Officer had not
ceased to be such Appropriate Officer of the Company; and any Warrant
Certificate may be signed on behalf of the Company by any person who, at the
actual date of the execution of such Warrant Certificate, shall be a proper
Appropriate Officer of the Company to sign such Warrant Certificate, although at
the date of the execution of this Agreement any such person was not such
Appropriate Officer.

(c) The Global Warrant Certificates shall bear a legend substantially in the
form indicated therefor on Exhibit A-1. The Global Warrant Certificates shall be
deposited on or after the Date of Issuance with the Warrant Agent and registered
in the name of Cede & Co., as the nominee of the Depositary. Each Global Warrant
Certificate

 

9



--------------------------------------------------------------------------------

shall represent such number of the outstanding Warrants as specified therein,
and each shall provide that it shall represent the aggregate amount of
outstanding Warrants from time to time endorsed thereon and that the aggregate
amount of outstanding Warrants represented thereby may from time to time be
reduced or increased, as appropriate, in accordance with the terms of this
Agreement.

(d) A Warrant Certificate shall be, and shall remain, subject to the provisions
of this Agreement until such time as all of the Warrants evidenced thereby shall
have been duly exercised or shall have expired or been cancelled in accordance
with the terms hereof.

Section 3.3 Registration and Countersignature.

(a) Upon receipt of a written order of the Company signed by an Appropriate
Officer instructing the Warrant Agent to do so, the Warrant Agent (i) shall upon
receipt of Warrant Certificates, including the Global Warrant Certificates, duly
executed on behalf of the Company, countersign, either by manual or facsimile
signature, such Global Warrant Certificates evidencing Warrants, and record such
Warrant Certificates, including the Registered Holders thereof, in the Warrant
Register, and (ii) shall register in the Warrant Register any Direct
Registration Warrants in the names of the initial Registered Holders thereof.
Such written order of the Company shall specifically state the number of
Warrants that are to be issued as Certificated Warrants or Direct Registration
Warrants and the name of the Registered Holders thereof, and the number of
Warrants that are to be issued as Book-Entry Warrants, and the Warrant Agent may
rely conclusively on such written order. Notwithstanding the foregoing or
anything else in this Agreement to the contrary, the Company shall not instruct
the Warrant Agent to register any Direct Registration Warrants unless and until
the Warrant Agent shall confirm to the Company in writing that it has the
capabilities to accommodate Direct Registration Warrants.

(b) No Warrant Certificate shall be valid for any purpose, and no Warrant
evidenced thereby shall be exercisable, until such Warrant Certificate has been
countersigned by the manual or facsimile signature of the Warrant Agent. Such
signature by the Warrant Agent upon any Warrant Certificate executed by the
Company shall be conclusive evidence that such Warrant Certificate so
countersigned has been duly issued hereunder.

(c) The Warrant Agent shall keep or cause to be kept, at an office designated
for such purpose, books (the “Warrant Register”) in which, subject to such
reasonable regulations as it may prescribe, it shall register the Certificated
Warrants or Direct Registration Warrants, and the Warrants represented by Global
Warrant Certificates, and exercises, exchanges, cancellations and transfers of
outstanding Warrants in accordance with the procedures set forth in Section 6.1
of this Agreement, all in a form reasonably satisfactory to the Company and the
Warrant Agent. No service charge shall be made for any exchange or registration
of transfer of the Warrants, but the Company may require payment of a sum
sufficient to cover any stamp or other tax or other charge that may be imposed
on any Registered Holder in connection with any such

 

10



--------------------------------------------------------------------------------

exchange or registration of transfer. The Warrant Agent shall have no obligation
to effect an exchange or register a transfer unless and until it is satisfied
that any payments required by the immediately preceding sentence have been made.

(d) Prior to due presentment for registration of transfer or exchange of any
Warrants in accordance with the procedures set forth in this Agreement, the
Company and the Warrant Agent may deem and treat the person in whose name such
Warrants are registered upon the Warrant Register (the “Registered Holder” of
such Warrants) as the absolute owner of such Warrants, for all purposes
including, without limitation, for the purpose of any exercise thereof (subject
to Section 4.3(d)(z)), any distribution to the Holder thereof and for all other
purposes (subject to Section 4.1(ii)), and neither the Warrant Agent nor the
Company shall be affected by notice to the contrary. Neither the Company nor the
Warrant Agent will be liable or responsible for any registration or transfer of
any Warrants that are registered or to be registered in the name of a fiduciary
or the nominee of a fiduciary.

ARTICLE IV

TERMS AND EXERCISE OF WARRANTS

Section 4.1 Exercise Price. Each Warrant shall entitle (i) in the case of the
Certificated Warrants or Direct Registration Warrants, the Registered Holder
thereof and (ii) in the case of Book-Entry Warrants, the Beneficial Holder
thereof ((i) and (ii) collectively, the “Holder”), subject to the provisions of
this Agreement, the right to purchase from the Company one share of Class A
Common Stock (subject to adjustment from time to time as provided in Article V
hereof), at the price of $27.86 per share (subject to adjustment from time to
time as provided in Article V, the “Exercise Price”).

Section 4.2 Exercise Period. Warrants may be exercised by the Holder thereof, in
whole or in part (but not as to a fractional share of Class A Common Stock), at
any time and from time to time after the Date of Issuance and prior to 5:00
P.M., New York time on July 15, 2023 (the “Exercise Period”). To the extent that
a Warrant or portion thereof is not exercised prior to the expiration of the
Exercise Period, it shall be automatically cancelled with no action by any
Person, and with no further rights thereunder, upon such expiration.

Section 4.3 Method of Exercise.

(a) In connection with the exercise of any Warrant, (i) the Holder shall
surrender such Warrant (or portion thereof) to the Warrant Agent for the number
of Warrant Exercise Shares being exercised, up to the aggregate number of
Warrant Exercise Shares for which the Warrants are exercisable and (ii) the
Exercise Price shall be paid, at the option of the Holder, (x) in United States
dollars by personal, certified or official bank check payable to the Company (if
by certified or official bank check the Holder’s Computershare account number
and name and address must be typeset on the check), or by wire transfer to an
account specified in writing by the Company or the Warrant Agent to such Holder,
in either case in immediately available funds in an amount equal to the
aggregate Exercise Price for such Warrant Exercise Shares as specified in the
Exercise Form or (y) by cashless exercise as set forth in Section 4.3(b)).

 

11



--------------------------------------------------------------------------------

(b) In lieu of paying the Exercise Price by personal, certified or official bank
check or by wire transfer, any Holder may elect to exercise Warrants by
authorizing the Company to withhold and not issue to such Holder, in payment of
the Exercise Price thereof, a number of such Warrant Exercise Shares equal to
(x) the number of Warrant Exercise Shares for which the Warrants are being
exercised, multiplied by (y) the Exercise Price, and divided by (z) the Current
Sale Price on the Exercise Date (and such withheld shares shall no longer be
issuable under such Warrants, and the Holder shall not have any rights or be
entitled to any payment with respect to such withheld shares).

(c) Upon exercise of any Warrants, the Warrant Agent will as promptly as
practicable, within a reasonable time period to enable the Company to meet its
obligations under Section 4.4(a), deliver written notice to the Company to
confirm the number of shares of Class A Common Stock issuable in connection with
such exercise. The Company shall calculate and transmit to the Warrant Agent in
a written notice, and the Warrant Agent shall have no duty, responsibility or
obligation to calculate, the number of shares of Class A Common Stock issuable
in connection with any exercise. The Warrant Agent shall be entitled to rely
conclusively on any such written notice provided by the Company, and the Warrant
Agent shall not be liable for any action taken, suffered or omitted to be taken
by it in accordance with such written instructions or pursuant to this
Agreement. Such written notice from the Company shall also set forth the cost
basis for such shares of Class A Common Stock issued pursuant to such exercise.

(d) Subject to the terms and conditions of this Agreement, the Holder of any
Warrants may exercise, in whole or in part, such Holder’s right to purchase the
Warrant Exercise Shares issuable upon exercise of such Warrants by: (x) in the
case of Certificated Warrants, properly completing and duly executing the
exercise form for the election to exercise such Warrants (including the exercise
forms referred to in clauses (y) and (z) below, an “Exercise Form”)
substantially in the form of Exhibit B-1, (y) in the case of Direct Registration
Warrants, providing an Exercise Form substantially in the form of Exhibit B-2
hereto, properly completed and duly executed by the Registered Holder thereof,
to the Warrant Agent, and (z) in the case of Book-Entry Warrants, providing an
Exercise Form in compliance with the practices and procedures of the Depositary
and its direct and indirect participants, as applicable.

(e) Any exercise of Warrants pursuant to the terms of this Agreement shall be
irrevocable as of the date of delivery of the Exercise Form and shall constitute
a binding agreement between the Holder and the Company, enforceable in
accordance with the terms of this Agreement.

 

12



--------------------------------------------------------------------------------

(f) In the case of Certificated Warrants, upon receipt of the Warrant
Certificate with the properly completed and duly executed Exercise Form, or in
the case of Direct Registration Warrants, upon receipt of an Exercise Form, in
each case pursuant to Section 4.3(d), the Warrant Agent shall:

(i) examine the Exercise Form and all other documents delivered to it by or on
behalf of Holders as contemplated hereunder to ascertain whether or not, on
their face, such Exercise Form and any such other documents have been executed
and completed in accordance with their terms and the terms hereof;

(ii) if an Exercise Form or other document appears, on its face, to have been
improperly completed or executed or some other irregularity in connection with
the exercise of the Warrants exists, endeavor to inform the appropriate parties
(including the person submitting such instrument) of the need for fulfillment of
all requirements, specifying those requirements which appear to be unfulfilled;

(iii) inform the Company of and cooperate with and assist the Company in
resolving any reconciliation problems between the information provided on any
Exercise Form received and the information on the Warrant Register;

(iv) advise the Company as promptly as practicable, within a reasonable time
period to enable the Company to meet its obligations under Section 4.4(a), after
receipt of an Exercise Form, of (A) the receipt of such Exercise Form and the
number of Warrant Exercise Shares in respect of which the Warrants are requested
to be exercised in accordance with the terms and conditions of this Agreement,
(B) the instructions with respect to delivery of the Class A Common Stock
deliverable upon such exercise, subject to timely receipt of such information by
the Warrant Agent, and (C) such other information as the Company shall
reasonably request; and

(v) subject to Class A Common Stock being made available to the Warrant Agent by
or on behalf of the Company, and written instructions from the Company, liaise
with the transfer agent for the Class A Common Stock for the issuance and
registration of the number of shares of Class A Common Stock issuable upon
exercise of the Warrants in accordance with the Exercise Form.

The Company reserves the right reasonably to reject any and all Exercise Forms
that it determines are not in proper form or for which any corresponding
agreement by the Company to exchange would, in the opinion of the Company, be
unlawful. Any such determination by the Company shall be final and binding on
the Holders of the Warrants, absent manifest error. Moreover, the Company
reserves the absolute right to waive any of the conditions to any particular
exercise of Warrants or any defects in the Exercise Form(s) with regard to any
particular exercise of Warrants. The Company shall provide prompt written notice
to the Warrant Agent of any such rejection or waiver.

(g) In the case of Book-Entry Warrants, the Company and the Warrant Agent shall
cooperate with the Depositary and its direct and indirect participants in order
to effectuate the exercise of such Warrants, in accordance with the applicable
practices and procedures of the Depositary and such participants, including the
manner of delivery of notice of exercise by the Beneficial Holders thereof, in
such form as shall be prescribed by such participants, as applicable.

 

13



--------------------------------------------------------------------------------

(h) The Warrant Agent shall forward funds received for warrant exercises in a
given month by the fifth business day of the following month by wire transfer to
an account designated by the Company.

Section 4.4 Issuance of Common Stock.

(a) Upon the effectiveness of any exercise of any Warrants pursuant to
Section 4.3, the Company shall, subject to Section 4.6, promptly at its expense,
and in no event later than five (5) Business Days after the Exercise Date, cause
to be issued as directed by the Holder of such Warrants the total number of
whole shares of Class A Common Stock for which such Warrants are being exercised
(as the same may be hereafter adjusted pursuant to Article V) in such
denominations as are requested by the Holder as set forth below: (i) in the case
of the exercise of any Certificated Warrants or Direct Registration Warrants by
the Registered Holder thereof, registered as directed by the Holder, (ii) in the
case of the exercise of any Book-Entry Warrants by the Beneficial Holder
thereof, by same day or next day credit to the Depositary in accordance with the
practices and procedures of the Depositary and its respective participants,
delivered to such account as directed by the Holder.

(b) The Warrant Exercise Shares shall be deemed to have been issued at the time
at which all of the conditions to such exercise have been fulfilled, and the
Holder, or other person to whom the Holder shall direct the issuance thereof,
shall be deemed for all purposes to have become the holder of such Warrant
Exercise Shares at such time.

Section 4.5 Reservation of Shares.

(a) During the Exercise Period, the Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock solely for
the purpose of issuance upon the exercise of the Warrants, a number of shares of
Class A Common Stock equal to the aggregate Warrant Exercise Shares issuable
upon the exercise of all outstanding Warrants. The Company shall use
commercially reasonable efforts to take all such actions as may be necessary to
assure that all such shares of Class A Common Stock may be so issued without
violating the Company’s governing documents, any agreements to which the Company
is a party on the date hereof, any requirements of any national securities
exchange upon which shares of Class A Common Stock may be listed or any
applicable Laws. The Company shall not take any action which would cause the
number of authorized but unissued shares of Class A Common Stock to be less than
the number of such shares required to be reserved hereunder for issuance upon
exercise of the Warrants.

(b) The Company covenants that it will take such actions as may be necessary or
appropriate in order that all Warrant Exercise Shares issued upon exercise of
the Warrants will, upon issuance in accordance with the terms of this Agreement,
be fully paid and non-assessable and free from any and all (i) security
interests created by or imposed upon the Company and (ii) taxes, liens and
charges with respect to the issuance thereof. If at any time prior to the
expiration of the Exercise Period the number and kind

 

14



--------------------------------------------------------------------------------

of authorized but unissued shares of the Company’s capital stock shall not be
sufficient to permit exercise in full of the Warrants, the Company will promptly
take such corporate action as may, in the opinion of its counsel, be reasonably
necessary (including seeking stockholder approval, if required) to increase its
authorized but unissued shares to such number of shares as shall be sufficient
for such purposes. The Company agrees that its issuance of Warrants shall
constitute full authority to its officers who are charged with the issuance of
Warrant Exercise Shares to issue Warrant Exercise Shares upon the exercise of
Warrants. Without limiting the generality of the foregoing, the Company will not
increase the stated or par value per share, if any, of the Common Stock above
the Exercise Price per share in effect immediately prior to such increase in
stated or par value.

(c) The Company represents and warrants to the Holders that the issuance of the
Warrants and the issuance of shares of Class A Common Stock upon exercise
thereof in accordance with the terms hereof will not constitute a breach of, or
a default under, any other material agreements to which the Company is a party
on the date hereof.

Section 4.6 Fractional Shares. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not be required to issue any
fraction of a share of its capital stock in connection with the exercise of any
Warrants, and in any case where a Holder of Warrants would, except for the
provisions of this Section 4.6, be entitled under the terms thereof to receive a
fraction of a share upon the exercise of such Warrants, the Company shall, upon
the exercise of such Warrants, issue or cause to be issued only the largest
whole number of Warrant Exercise Shares issuable upon such exercise (and such
fraction of a share will be disregarded, and the Holder shall not have any
rights or be entitled to any payment with respect to such fraction of a share);
provided that the number of whole Warrant Exercise Shares which shall be
issuable upon the contemporaneous exercise of any Warrants shall be computed on
the basis of the aggregate number of Warrant Exercise Shares issuable upon
exercise of all such Warrants.

Section 4.7 Close of Books; Par Value. The Company shall not close its books
against the transfer of any Warrants or any Warrant Exercise Shares in any
manner which interferes with the timely exercise of such Warrants. Without
limiting Section 4.5(b), the Company shall use commercially reasonable efforts
to, from time to time, take all such action as may be necessary to assure that
the par value per share of the unissued shares of Common Stock acquirable upon
exercise of the Warrants is at all times equal to or less than the Exercise
Price then in effect.

Section 4.8 Payment of Taxes. In connection with the exercise of any Warrants,
the Company shall not be required to pay any tax or other charge imposed in
respect of any transfer involved in the Company’s issuance and delivery of
shares of Common Stock (including certificates therefor) (or any payment of cash
or other property in lieu of such shares) to any recipient other than the Holder
of the Warrants being exercised, and in case of any such tax or other charge,
the Warrant Agent and the Company shall not be required to issue or deliver any
such shares (or cash or other property in lieu of such shares) until (x) such
tax or charge has been paid or an amount sufficient for the payment thereof has
been delivered to the Warrant Agent or

 

15



--------------------------------------------------------------------------------

the Company or (y) it has been established to the Company’s and the Warrant
Agent’s satisfaction that any such tax or other charge that is or may become due
has been paid. For the avoidance of doubt, the Warrant Agent shall not have any
duty or obligation to take any action under any section of this Agreement that
requires the payment of taxes or charges, unless and until the Warrant Agent is
satisfied that all such taxes and/or charges have been paid.

ARTICLE V

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF

WARRANT EXERCISE SHARES

In order to prevent dilution of the rights granted under the Warrants, the
Exercise Price shall be subject to adjustment from time to time as provided in
this Article V, and the number of shares of Class A Common Stock issuable upon
exercise of each Warrant shall be subject to adjustment from time to time as
provided in this Article V.

Section 5.1 Below Market Issuances.

(a) Deemed Issue of Common Stock:

(i) If the Company at any time after the issuance of the Warrants but prior to
the expiration of the Exercise Period shall issue any Options or Convertible
Securities or shall fix a record date for the determination of holders of shares
of the Common Stock to receive any such Options or Convertible Securities, then
the maximum number of shares of Common Stock (as set forth in the instrument
relating thereto, assuming the satisfaction of any conditions to exercisability,
convertibility or exchangeability but without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or, in the case of Convertible Securities and Options therefor,
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Common Stock issued as of the time of such issue of Options or
Convertible Securities or, in case such a record date shall have been fixed, as
of 5:00 PM (New York City time) on such record date and the provisions hereof
that are applicable to the issuance of Additional Common Stock shall apply
thereto; provided, that Additional Common Stock shall not be deemed to have been
issued unless the consideration per share (as determined in accordance with
Section 5.1(c)(ii)) of such Additional Common Stock would be less than ninety
five percent (95%) of the Current Sale Price as of such issue date or record
date; provided, further, that, in any such case in which Additional Common Stock
are deemed to be issued, no further adjustments in the Exercise Price shall be
made upon the subsequent issue of Convertible Securities or Common Stock upon
the exercise of such Options or the conversion or exchange of such Convertible
Securities.

(ii) If the terms of any Option or Convertible Security, the issuance of which
resulted in an adjustment to the Exercise Price pursuant to the terms of this
Section 5.1, are revised (either automatically, pursuant to the provisions
contained therein, or as a result of an amendment to such terms) to provide for
either (i) any increase or decrease in the number of shares of Common Stock
issuable upon the

 

16



--------------------------------------------------------------------------------

exercise, conversion or exchange of any such Option or Convertible Security or
(ii) any increase or decrease in the consideration payable to the Company upon
such exercise, conversion or exchange, then, effective upon such increase or
decrease becoming effective, the Exercise Price computed upon the original issue
of such Option or Convertible Security (or upon the occurrence of a record date
with respect thereto) shall be readjusted to such Exercise Price as would have
been obtained had such revised terms been in effect upon the original date of
issuance of such Option or Convertible Security. Notwithstanding the foregoing,
no adjustment pursuant to this Section 5.1 shall have the effect of increasing
the Exercise Price to an amount which exceeds the lower of (A) the Exercise
Price on the original adjustment date, or (B) the Exercise Price that would have
resulted from any issuances of Additional Common Stock between the original
adjustment date and such readjustment date.

(iii) If the terms of any Option or Convertible Security, the issuance of which
did not result in an adjustment to the Exercise Price pursuant to the terms of
this Section 5.1 (either because the consideration per Additional Common Stock
subject thereto was equal to or greater than ninety five percent (95%) of the
then Current Sale Price, or because such Option or Convertible Security was
issued before the date hereof), are revised after the date hereof (either
automatically, pursuant to the provisions contained therein, or as a result of
an amendment to such terms) to provide for either (i) any increase or decrease
in the number of shares of Common Stock issuable upon the exercise, conversion
or exchange of any such Option or Convertible Security or (ii) any increase or
decrease in the consideration payable to the Company upon such exercise,
conversion or exchange, then such Option or Convertible Security, as so amended,
and the Additional Common Stock subject thereto shall be deemed to have been
issued effective upon such increase or decrease becoming effective.

(iv) Upon the expiration or termination of any unexercised Option or unconverted
or unexchanged Convertible Security which resulted (either upon its original
issuance or upon a revision of its terms) in an adjustment to the Exercise Price
pursuant to the terms of this Section 5.1, the Exercise Price shall be
readjusted to such Exercise Price as would have been obtained had such Option or
Convertible Security never been issued.

(b) In the event the Company shall at any time after the date hereof issue
additional Common Stock (“Additional Common Stock”), including Additional Common
Stock deemed to be issued pursuant to Section 5.1(a), for consideration per
share of Common Stock less than ninety five percent (95%) of the Current Sale
Price, then the Exercise Price shall be reduced, concurrently with such issue,
to a price (calculated to the nearest one-ten thousandth of a cent ($0.000001))
determined in accordance with the following formula:

CPA2 = CPA1 *(A + B) ÷ (A + C)

For purposes of the foregoing formula, the following definitions shall apply:

(i) “CPA2” shall mean the Exercise Price in effect immediately after such issue
of Additional Common Stock;

 

17



--------------------------------------------------------------------------------

(ii) “CPA1” shall mean the Exercise Price in effect immediately prior to such
issue of Additional Common Stock;

(iii) “A” shall mean the number of shares of Common Stock outstanding and deemed
outstanding immediately prior to such issue of Additional Common Stock (treating
for this purpose as outstanding all Common Stock issuable upon conversion of
Convertible Securities and Options (other than the Warrants) that are
outstanding and exercisable immediately prior to such issue);

(iv) “B” shall mean the number of shares of Common Stock which the aggregate
consideration expected to be received by the Company (as determined in good
faith by the Board, whose determination shall be conclusive and described in a
Board resolution) would purchase at the Current Sale Price; and

(v) “C” shall mean the number of such shares of Additional Common Stock issued
in such transaction.

Notwithstanding anything to the contrary in this Article V, there shall be no
adjustment to the Exercise Price with respect to any Excluded Issuance.

(c) For purposes of this Section 5.1, the consideration received by the Company
for the issue of any Additional Common Stock shall be computed as follows:

(i) Cash and Property. Such consideration shall: (i) insofar as it consists of
cash, be computed at the aggregate amount of cash received by the Company,
excluding amounts paid or payable for accrued interest; (ii) insofar as it
consists of property other than cash, be computed at the fair market value
thereof at the time of such issue, as determined in good faith by the Board of
Directors, and (iii) in the event shares of Additional Common Stock are issued
together with other interests or securities or other assets of the Company for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (i) and (ii) above, as determined in
good faith by the Board of Directors.

(ii) Options and Convertible Securities. The consideration per share received by
the Company for Additional Common Stock deemed to have been issued pursuant to
Section 5.1(a), relating to Options and Convertible Securities, shall be
determined by dividing: (i) the total amount, if any, received or receivable by
the Company as consideration for the issue of such Options or Convertible
Securities, plus the minimum aggregate amount of additional consideration (as
set forth in the instruments relating thereto, without regard to any provision
contained therein for a subsequent adjustment of such consideration) payable to
the Company upon the exercise of such Options or the conversion or exchange of
such Convertible Securities, or in the case of Options for Convertible
Securities, the exercise of such Options for Convertible Securities and the
conversion or exchange of such Convertible Securities, by (ii) the maximum
number of shares of Common Stock (as set forth in the instruments relating

 

18



--------------------------------------------------------------------------------

thereto, without regard to any provision contained therein for a subsequent
adjustment of such number) issuable upon the exercise of such Options or the
conversion or exchange of such Convertible Securities.

(d) In the event the Company shall issue on more than one date shares of
Additional Common Stock that are a part of one transaction or a series of
related transactions and that would result in an adjustment to the Exercise
Price pursuant to the terms of Section 5.1(b) then, upon the final such
issuance, the Exercise Price shall be readjusted to give effect to all such
issuances as if they occurred on the date of the first such issuance (and
without additional giving effect to any adjustments as a result of any
subsequent issuances within such period).

Section 5.2 Subdivision or Combination of Common Stock. In the event that the
amount of outstanding Common Stock is increased or decreased by combination (by
reverse stock split or reclassification) or subdivision (by any stock split or
reclassification) of the Common Stock or any distribution by the Company with
respect to the Common Stock in the form of Additional Common Stock, then, on the
effective date of such combination, subdivision or distribution, the number of
Warrant Exercise Shares issuable on exercise of the Warrants shall be increased
or decreased, as applicable, in proportion to such increase or decrease, as
applicable, in the outstanding Common Stock. Whenever the number of Warrant
Exercise Shares purchasable upon the exercise of the Warrants is adjusted
pursuant to this Section 5.2, the Exercise Price shall be adjusted (to the
nearest cent ($0.000001)) by multiplying such Exercise Price immediately prior
to such adjustment by a fraction (a) the numerator of which shall be the number
of Warrant Exercise Shares purchasable upon the exercise of the Warrants
immediately prior to such adjustment and (b) the denominator of which shall be
the number of Warrant Exercise Shares so purchasable immediately thereafter.

Section 5.3 Distributions. If the Company at any time after the issuance of the
Warrants but prior to the expiration of the Exercise Period fixes a record date
for the making of a distribution to all holders of shares of the Common Stock of
securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding issuance or deemed issuance of Additional Common Stock referred to in
Section 5.1 and dividends or distributions referred to in Section 5.2), then, in
each such case, the Exercise Price in effect prior to such record date shall be
adjusted thereafter to the price determined by the following formula:

EP1 = EP0 x (CP0 - FV)/CP0

 

where             EP1    =      the Exercise Price in effect immediately
following the application of the adjustments in this Section 5.3;   EP0    =
     the Exercise Price in effect immediately prior to the application of the
adjustments in this Section 5.3;   CP0    =      the Current Sale Price of the
Class A Common Stock on the last trading day preceding the first date on which
the Class A Common Stock trades regular way without the right to receive such
distribution; and

 

19



--------------------------------------------------------------------------------

  FV    =      the amount of cash and/or the fair market value of the
securities, evidences of indebtedness, assets, rights or warrants to be so
distributed in respect of one share of Common Stock, as determined in good faith
by the Board of Directors.

Such adjustment shall be made successively whenever such a record date is fixed
(an “Adjustment Event”). In such Adjustment Event, the number of Warrant
Exercise Shares issuable upon the exercise of each Warrant shall be increased to
the number obtained by dividing (x) the product of (1) the number of Warrant
Exercise Shares issuable upon the exercise of each Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the
adjustment by (y) the new Exercise Price immediately following such adjustment.

In the event that such distribution is not so made, the Exercise Price and the
number of Warrant Exercise Shares issuable upon exercise of the Warrants then in
effect shall be readjusted, effective as of the date when the Board of Directors
determines not to distribute such shares, evidences of indebtedness, assets,
rights, cash or warrants, as the case may be, to the Exercise Price that would
then be in effect and the number of Warrant Exercise Shares that would then be
issuable upon exercise of the Warrants if such record date had not been fixed.

Section 5.4 Pro Rata Repurchase Offer of Common Stock. If at any time after the
issuance of the Warrants but prior to the expiration of the Exercise Period the
Company consummates a Pro Rata Repurchase Offer of Common Stock, then the
Exercise Price shall be reduced to the price determined by the following
formula:

EP1 = EP0 x(OS0 x CP0) – AP

                    (OS0 – SP) x CP0

 

where             EP1    =      the Exercise Price in effect immediately
following the application of the adjustments in this Section 5.4 (but in no
event greater than EP0);   EP0    =      the Exercise Price in effect
immediately prior to the application of the adjustments in this Section 5.4;  
OS0    =      the number of Fully Diluted shares of Common Stock outstanding
immediately before consummation of such Pro Rata Repurchase Offer;   CP0    =
     the Current Sale Price of a share of Class A Common Stock on the trading
day immediately preceding the first public announcement by the Company or any of
its Affiliates of the intent to effect such Pro Rata Repurchase Offer;

 

20



--------------------------------------------------------------------------------

  AP    =      the aggregate purchase price (including the fair market value, as
determined in good faith by the Board of Directors, of any non-cash
consideration included therein) paid for the shares of Common Stock in the Pro
Rata Repurchase Offer; and   SP    =      the number of shares of Common Stock
so repurchased in the Pro Rata Repurchase Offer.

In such event, the Warrant Exercise Shares issuable upon the exercise of each
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the Warrant Exercise Shares issuable upon the exercise of each Warrant
before such adjustment, and (2) the Exercise Price in effect immediately prior
to the adjustment by (y) the new Exercise Price immediately following such
adjustment. For the avoidance of doubt, no increase to the Exercise Price or
decrease in the Warrant Exercise Shares issuable upon exercise of the Warrants
shall be made pursuant to this Section 5.4.

Section 5.5 Reorganization, Reclassification, Consolidation, Merger or Sale. In
connection with any Organic Change prior to the expiration of the Exercise
Period, the Holders shall have the right to acquire and receive, upon exercise
of such Warrants, such cash, stock, securities or other assets or property as
would have been issued or payable in such Organic Change (if the Holder had
exercised such Warrant immediately prior to such Organic Change) with respect to
or in exchange, as applicable, for the number of Warrant Exercise Shares that
would have been issued upon exercise of such Warrants, if such Warrants had been
exercised immediately prior to the occurrence of such Organic Change. The
Company shall not effect any Organic Change unless, prior to the consummation
thereof, the surviving Person (if other than the Company) resulting from such
Organic Change, shall assume, by written instrument substantially similar in
form and substance to this Agreement in all material respects (including with
respect to the provisions of Article V), the obligation to deliver to the
Holders such cash, stock, securities or other assets or property which, in
accordance with the foregoing provision, the Holders shall be entitled to
receive upon exercise of the Warrants. The provisions of this Section 5.5 shall
similarly apply to successive Organic Changes.

Section 5.6 Black Scholes Value. Notwithstanding Section 5.5 or anything
contained in this Agreement, and provided that the Organic Change is other than
one in which a successor entity (which may include the Company) that is a
publicly traded corporation whose stock is quoted or listed for trading on a
principal U.S. national securities exchange assumes the Warrants such that the
Warrants shall be exercisable for the publicly traded common stock or equivalent
securities of such successor entity, at the request of any Holder delivered at
any time commencing on the earliest to occur of (x) the public disclosure of any
Organic Change, (y) the consummation of any Organic Change and (z) the Holder
first becoming aware of any Organic Change through the date that is ninety
(90) days after the public disclosure of the consummation of such Organic Change
by the Company pursuant to a Current Report on Form 8-K filed with the United
States Securities and Exchange Commission, the Company or the surviving Person
(as the case may be) shall purchase the Warrants from such Holder on the date of
such request by paying to the Holder cash in an amount equal to the Black
Scholes Value. The Company shall not effect any Organic Change unless, prior to
the consummation thereof, the surviving Person (if other than the Company)
resulting from such Organic Change, shall assume, by written

 

21



--------------------------------------------------------------------------------

instrument substantially similar in form and substance to this Agreement in all
material respects (including with respect to the provisions of Article V), the
obligation to make such cash payment to the Holders in accordance with the
foregoing provision. The provisions of this Section 5.6 shall similarly apply to
successive Organic Changes.

Section 5.7 Notice of Adjustments. Whenever the number and/or kind of Warrant
Exercise Shares or the Exercise Price is adjusted as herein provided, the
Company shall (i) prepare and deliver, or cause to be prepared and delivered,
forthwith to the Warrant Agent a written statement setting forth the adjusted
number and/or kind of shares issuable upon the exercise of Warrants and the
Exercise Price of such shares after such adjustment, the facts requiring such
adjustment and the computation by which adjustment was made, and (ii) cause the
Warrant Agent to give written notice to each Holder in the manner provided in
Section 9.2 below, of the record date or the effective date of the event.
Failure to give such notice, or any defect therein, shall not affect the
legality or validity of such event. The Warrant Agent shall be fully protected
in relying upon any such written notice delivered in accordance with this
Section 5.7, and on any adjustment therein contained, and shall not be deemed to
have knowledge of any such adjustment unless and until it shall have received
such written notice. Notwithstanding anything to the contrary contained herein,
the Warrant Agent shall have no duty or obligation to investigate or confirm
whether the information contained in any such written notice complies with the
terms of this Agreement or any other document. The Warrant Agent shall have no
duty to determine when an adjustment under this Article V should be made, how
any such adjustment should be calculated, or the amount of any such adjustment.

Section 5.8 Deferral or Exclusion of Certain Adjustments. No adjustment to the
Exercise Price or the number of Warrant Exercise Shares shall be required
hereunder unless such adjustment together with other adjustments carried forward
as provided below, would result in an increase or decrease of at least one
percent (1%) of the applicable Exercise Price or the number of Warrant Exercise
Shares; provided that any adjustments which by reason of this Section 5.8 are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment. Subject to Section 4.5(b), no adjustment need be made for
a change in the par value of the shares of Common Stock. All calculations under
this Section shall be made to the nearest one one-thousandth (1/1,000) of one
cent ($0.01) or to the nearest one one-thousandth (1/1,000) of a share, as the
case may be.

Section 5.9 Form of Warrant After Adjustments. The form of Warrant Certificate
need not be changed because of any adjustments in the Exercise Price or the
number and/or kind of shares issuable upon exercise of the Warrants, and Warrant
Certificates theretofore or thereafter issued may continue to express the same
price and number and kind of shares as are stated therein, as initially issued;
provided that such adjustments in the Exercise Price or the number and/or kind
of shares issuable upon exercise of the Warrants pursuant to the terms of this
Agreement shall nonetheless have effect upon exercise of the Warrants. The
Company, however, may at any time in its sole discretion make any change in the
form of Warrant Certificate that it may deem appropriate to give effect to such
adjustments and that does not affect the substance of the Warrant Certificate or
this Agreement (including the rights, duties, liabilities or obligations of the
Warrant Agent), and any Warrant Certificate thereafter issued, whether in
exchange or substitution for an outstanding Warrant Certificate, may be in the
form so changed.

 

22



--------------------------------------------------------------------------------

ARTICLE VI

TRANSFER AND EXCHANGE

OF WARRANTS

Section 6.1 Registration of Transfers and Exchanges.

(a) Transfer and Exchange of Book-Entry Warrants. The Transfer and exchange of
Book-Entry Warrants shall be effected through the Depositary and its direct and
indirect participants, in accordance with the practices and procedures therefor
of the Depositary and such participants.

(b) Exchange of Book-Entry Warrants for Certificated Warrants or Direct
Registration Warrants. If at any time:

(i) the Depositary for the Global Warrant Certificates notifies the Company that
the Depositary is unwilling or unable to continue as Depositary for the Global
Warrant Certificates and a successor Depositary for the Global Warrant
Certificates is not appointed by the Company within 90 days after delivery of
such notice; or

(ii) the Company, in its sole discretion, notifies the Warrant Agent in writing
that it elects to exclusively cause the issuance of Certificated Warrants or
Direct Registration Warrants under this Agreement, then upon written
instructions signed by an Appropriate Officer of the Company, the Warrant Agent
shall register and issue Certificated Warrants, or shall register Direct
Registration Warrants, in an aggregate number equal to the number of Book-Entry
Warrants represented by the Global Warrant Certificates, in accordance with such
written instructions. Such written instructions provided by the Company shall
state that the Certificated Warrants or Direct Registration Warrants issued in
exchange for Book-Entry Warrants pursuant to this Section 6.1(b) shall be
registered in such names and in such amounts as the Depositary, pursuant to
instructions from its direct or indirect participants or otherwise, shall
instruct the Warrant Agent.

(c) Transfer and Exchange of Certificated Warrants or Direct Registration
Warrants. When Certificated Warrants or Direct Registration Warrants are
presented to the Warrant Agent with a written request:

(i) to register the Transfer of such Certificated Warrants or Direct
Registration Warrants; or

(ii) to exchange such Certificated Warrants or Direct Registration Warrants for
an equal number of Certificated Warrants or Direct Registration Warrants,
respectively, of other authorized denominations, the Warrant Agent shall
register the Transfer or make the exchange, and in the case of Certificated
Warrants shall issue such new Warrant Certificates, as requested if its
customary requirements for such transactions are met, provided, that (A) the
Warrant Agent shall have received (x) a written instruction of Transfer in form
satisfactory to the Warrant

 

23



--------------------------------------------------------------------------------

Agent, duly executed by the Registered Holder thereof or by his attorney, duly
authorized in writing along with evidence of authority that may be required by
the Warrant Agent, including but not limited to, a signature guarantee from an
eligible guarantor institution participating in a signature guarantee program
approved by the Securities Transfer Association, (y) a written order of the
Company signed by an Appropriate Officer authorizing such exchange and (z) in
the case of Certificated Warrants, surrender of the Warrant Certificate or
Certificate(s) representing same duly endorsed for Transfer or exchange, and
(B) if reasonably requested by the Company, the Company shall have received a
written opinion of counsel reasonably acceptable to the Company that such
transfer is in compliance with the Securities Act.

(d) Exchange of Certificated Warrants or Direct Registration Warrants for
Book-Entry Warrants. Certificated Warrants or Direct Registration Warrants that
are not subject to any Warrant Restrictions may be exchanged for Book-Entry
Warrants upon satisfaction of the requirements set forth below. Upon receipt by
the Warrant Agent of appropriate written instruments of transfer with respect to
such Certificated Warrants or Direct Registration Warrants, in form satisfactory
to the Warrant Agent, and in the case of Certificated Warrants, surrender of the
Warrant Certificate(s) representing same duly endorsed for Transfer or exchange,
together with written instructions directing the Warrant Agent to make, or to
direct the Depositary to make, an endorsement on the Global Warrant Certificate
to reflect an increase in the number of Warrants represented by the Global
Warrant Certificate equal to the number of Warrants represented by such
Certificated Warrants or Direct Registration Warrants, then the Warrant Agent
shall cancel such Certificated Warrants or Direct Registration Warrants on the
Warrant Register and cause or direct the Depositary to cause, in accordance with
the standing instructions and procedures existing between the Depositary and the
Warrant Agent, the number of Book-Entry Warrants represented by the Global
Warrant Certificate to be increased accordingly. If no Global Warrant
Certificates are then outstanding, or if the Global Warrant Certificates then
outstanding cannot be used for such purposes, the Company shall issue and the
Warrant Agent shall countersign (by either manual or facsimile signature), a new
Global Warrant Certificate representing the appropriate number of Book-Entry
Warrants. Any such transfer shall be subject to the Company’s prior written
approval, which shall not be unreasonably withheld, conditioned or delayed.

(e) Restrictions on Transfer and Exchange of Global Warrant Certificates.
Notwithstanding any other provisions of this Agreement (other than the
provisions set forth in Section 6.1(f)), unless and until it is exchanged in
whole for Certificated Warrants or Direct Registration Warrants, a Global
Warrant Certificate may not be transferred as a whole except by the Depositary
to a nominee of the Depositary or by a nominee of the Depositary to the
Depositary or another nominee of the Depositary or by the Depositary or any such
nominee to a successor Depositary or a nominee of such successor Depositary.

(f) Restrictions on Transfer. No Warrants or Warrant Exercise Shares shall be
sold, exchanged or otherwise Transferred in violation of the Securities Act or
state securities Laws or the Company’s articles of incorporation. If any Holder
purports to Transfer Warrants to any Person in a transaction that would violate
the provisions of this Section 6.1(f), such Transfer shall be void ab initio and
of no effect.

 

24



--------------------------------------------------------------------------------

(g) Exchange of Global Warrant Certificate. A Global Warrant Certificate may be
exchanged for another Global Warrant Certificate of like or similar tenor for
purposes of complying with the practices and procedures of the Depositary.

(h) Cancellation of Global Warrant Certificate. At such time as all beneficial
interests in a Global Warrant Certificate have either been exchanged for
Certificated Warrants or Direct Registration Warrants, redeemed, repurchased or
cancelled, the Global Warrant Certificate shall be returned to, or retained and
cancelled pursuant to applicable Law by, the Warrant Agent, upon written
instructions from the Company satisfactory to the Warrant Agent.

Section 6.2 Obligations with Respect to Transfers and Exchanges of Warrants.

(a) All Certificated Warrants or Direct Registration Warrants issued upon any
registration of Transfer or exchange of Certificated Warrants or Direct
Registration Warrants, respectively, shall be the valid obligations of the
Company, entitled to the same benefits under this Agreement as the Certificated
Warrants or Direct Registration Warrants surrendered upon such registration of
Transfer or exchange. No service charge shall be made to a Registered Holder for
any registration, Transfer or exchange of any Certificated Warrants or Direct
Registration Warrants, but the Company may require payment of a sum sufficient
to cover any stamp or other tax or other charge that may be imposed on the
Registered Holder in connection with any such exchange or registration of
Transfer. The Warrant Agent shall have no obligation to effect an exchange or
register a Transfer unless and until it is satisfied that all such taxes and/or
charges have been paid.

(b) So long as the Depositary, or its nominee, is the registered owner of a
Global Warrant Certificate, the Depositary or such nominee, as the case may be,
shall be considered by the Company, the Warrant Agent, and any agent of the
Company or the Warrant Agent as the sole owner or holder of the Warrants
represented by such Global Warrant Certificate for all purposes under this
Agreement (subject to Sections 4.1(ii) and 4.3(d)(z)). Neither the Company nor
the Warrant Agent, in its capacity as registrar for such Warrants, will have any
responsibility or liability for any aspect of the records relating to beneficial
interests in a Global Warrant Certificate or for maintaining, supervising or
reviewing any records relating to such beneficial interests. Notwithstanding the
foregoing, nothing herein shall prevent the Company, the Warrant Agent or any
agent of the Company or the Warrant Agent from giving effect to any written
certification, proxy, or other authorization furnished by the Depositary or
impair the operation of customary practices of the Depositary governing the
exercise of the rights of a holder of a beneficial interest in a Global Warrant
Certificate.

 

25



--------------------------------------------------------------------------------

(c) Subject to Section 6.1(c), and this Section 6.2, the Warrant Agent shall:

(i) in the case of Certificated Warrants, upon receipt of all information
required to be delivered hereunder, from time to time register the Transfer of
any outstanding Certificated Warrants in the Warrant Register, upon delivery by
the Registered Holder thereof, at the Warrant Agent’s office designated for such
purpose, of the Warrant Certificate representing such Certificated Warrants,
properly endorsed for transfer, by the Registered Holder thereof or by the duly
appointed legal representative thereof or by a duly authorized attorney; and
upon any such registration of Transfer, a new Warrant Certificate shall be
issued to the transferee.

(ii) in the case of Direct Registration Warrants, upon receipt of all
information required to be delivered hereunder, from time to time register the
Transfer of any outstanding Direct Registration Warrants in the Warrant
Register, upon delivery by the Registered Holder thereof, at the Warrant Agent’s
office designated for such purpose, of a form of assignment substantially in the
form of Exhibit C hereto, properly completed and duly executed by the Registered
Holder thereof or by the duly appointed legal representative thereof or by a
duly authorized attorney; and upon any such registration of Transfer, a new
Direct Registration Warrant shall be issued to the transferee.

Section 6.3 Fractional Warrants. The Warrant Agent shall not effect any
registration of Transfer or exchange which will result in the issuance of a
fraction of a Warrant.

ARTICLE VII

OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS

Section 7.1 No Rights or Liability as Stockholder. Nothing contained herein
shall be construed as conferring upon the Holder or his, her or its transferees
the right to vote or to receive dividends or to consent or to receive notice as
a stockholder in respect of any meeting of stockholders for the election of
directors of the Company or of any other matter, or any rights whatsoever as
stockholders of the Company. The vote or consent of any Holder shall not be
required with respect to any action or proceeding of the Company and no Holder
shall have any right not expressly conferred hereunder or under, or by
applicable Law with respect to, the Warrants held by such Holder. No Holder, by
reason of the ownership or possession of a Warrant , shall have any right to
receive any cash dividends, stock dividends, allotments or rights or other
distributions paid, allotted or distributed or distributable to the holders of
Common Stock prior to, or for which the relevant record date preceded, the date
of the exercise of such Warrant. No provision thereof and no mere enumeration
therein of the rights or privileges of the Holder shall give rise to any
liability of such Holder for the Exercise Price hereunder or as a stockholder of
the Company, whether such liability is asserted by the Company or by creditors
of the Company.

Section 7.2 Notice to Registered Holders. The Company shall give notice to
Registered Holders by regular mail, and prompt written notice thereof to the
Warrant Agent, if at

 

26



--------------------------------------------------------------------------------

any time prior to the expiration or exercise in full of the Warrants, any of the
following events shall occur:

(a) the payment of any dividend payable in any securities upon shares of Common
Stock or the making of any distribution (other than a regular quarterly cash
dividend) to all holders of Common Stock;

(b) the issuance to all holders of Common Stock of any additional shares of
Common Stock or of rights, options or warrants to subscribe for or purchase
Common Stock or of any other subscription rights, options or warrants;

(c) the issuance of any Additional Common Stock, Options or Convertible
Securities that would result in an adjustment to the Exercise Price under
Section 5.1;

(d) a Pro Rata Repurchase Offer;

(e) an Organic Change;

(f) a dissolution, liquidation or winding up of the Company; or

(g) any the occurrence of any other event that would result in an adjustment to
the Exercise Price or the number of Warrant Exercise Shares issuable upon
exercise of the Warrants under Article V.

Such giving of notice shall be initiated at least ten (10) days prior to the
date fixed as the record date or the date of closing of the Company’s stock
transfer books for the determination of the stockholders entitled to such
dividend, distribution or subscription rights, or of the stockholders entitled
to vote on such Organic Change, dissolution, liquidation or winding up or the
proposed effective date of a Pro Rata Repurchase Offer, issuance of Additional
Common Stock, Options or Convertible Securities or any other event that would
result in an adjustment to the Exercise Price or the number of Warrant Exercise
Shares issuable upon exercise of the Warrants under Article V. Such notice shall
specify such record date or the date of closing the stock transfer books or
proposed effective date, as the case may be. Failure to provide such notice
shall not affect the validity of any action taken. For the avoidance of doubt,
no such notice (or the failure to provide it to any Holder) shall supersede or
limit any adjustment called for by Article V by reason of any event as to which
notice is required by this Section.

Section 7.3 Lost, Stolen, Mutilated or Destroyed Warrant Certificates. If any
Warrant Certificate is lost, stolen, mutilated or destroyed, the Company may
issue, and upon written request by the Company, the Warrant Agent shall
countersign (either by manual or facsimile signature), and deliver, in exchange
and substitution for and upon cancellation of the mutilated Warrant Certificate,
or in lieu of and substitution for the Warrant Certificate lost, stolen or
destroyed, a new Warrant Certificate of like tenor in accordance with written
instructions from the Company. In the case of Warrant Certificates other than
Global Warrant Certificates, the Warrant Agent shall require evidence reasonably
satisfactory to it of the loss, theft or destruction of such Warrant
Certificate, and an open penalty surety bond satisfactory to it and holding the
Company and the Warrant Agent harmless, absent notice to Warrant Agent that such
certificates

 

27



--------------------------------------------------------------------------------

have been acquired by a bona fide purchaser. Applicants for such substitute
Warrant Certificates shall also comply with such other regulations and pay such
other charges as the Company or the Warrant Agent may require.

Section 7.4 Cancellation of Warrants. If the Company shall purchase or otherwise
acquire Warrants, such Warrants shall be cancelled and retired, in the case of
Certificated Warrants or Direct Registration Warrants, by appropriate notation
on the Warrant Register, and, in the case of Book-Entry Warrants, in accordance
with the practices and procedures of the Depositary, including if required by
such practices and procedure by appropriate notation on the applicable Global
Warrant Certificate.

ARTICLE VIII

CONCERNING THE WARRANT AGENT AND OTHER MATTERS

Section 8.1 Resignation, Removal, Consolidation or Merger of Warrant Agent.

(a) Appointment of Successor Warrant Agent. The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving sixty (60) days’ notice in
writing to the Company. If the office of the Warrant Agent becomes vacant by
resignation or incapacity to act or otherwise, the Company shall appoint in
writing a successor Warrant Agent in place of the Warrant Agent. If the Company
shall fail to make such appointment within a period of sixty (60) days after it
has been notified in writing of such resignation or incapacity by the Warrant
Agent or by the Registered Holder of a Warrant, then the Registered Holder of
any Warrant may apply to the Supreme Court of the State of New York for the
County of New York for the appointment of a successor Warrant Agent at the
Company’s cost. The Company may, at any time and for any reason at no cost to
the Holders, remove the Warrant Agent and appoint a successor Warrant Agent by
written instrument signed by the Company and specifying such removal and the
date when it is intended to become effective, one copy of which shall be
delivered to the Warrant Agent being removed and one copy to the successor
Warrant Agent. Any successor Warrant Agent, whether appointed by the Company or
by such court, shall be a Person organized and existing under the Laws of the
United States of America, or any state thereunder, in good standing. After
appointment, any successor Warrant Agent shall be vested with all the authority,
powers, rights, immunities, duties and obligations of its predecessor Warrant
Agent with like effect as if originally named as Warrant Agent hereunder,
without any further act or deed; but if for any reason it becomes necessary or
appropriate, the predecessor Warrant Agent shall execute and deliver, at the
expense of the Company, an instrument transferring to such successor Warrant
Agent all the authority, powers, rights, immunities, duties and obligations of
such predecessor Warrant Agent hereunder; and upon request of any successor
Warrant Agent, the Company shall make, execute, acknowledge and deliver any and
all instruments in writing for more fully and effectually vesting in and
confirming to such successor Warrant Agent all such authority, powers, rights,
immunities, duties and obligations.

 

28



--------------------------------------------------------------------------------

(b) Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall (i) give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment, and (ii) cause written notice thereof to
be delivered to each Registered Holder at such Registered Holder’s address
appearing on the Warrant Register. Failure to give any notice provided for in
this Section 8.1(b) or any defect therein shall not affect the legality or
validity of the removal of the Warrant Agent or the appointment of a successor
Warrant Agent, as the case may be.

(c) Merger, Consolidation or Name Change of Warrant Agent.

(i) Any Person into which the Warrant Agent may be merged or with which it may
be consolidated or any Person resulting from any merger or consolidation to
which the Warrant Agent shall be a party shall be the successor Warrant Agent
under this Agreement, without any further act or deed, if such person would be
eligible for appointment as a successor Warrant Agent under the provisions of
Section 8.1(a). If any of the Warrant Certificates have been countersigned but
not delivered at the time such successor to the Warrant Agent succeeds under
this Agreement, any such successor to the Warrant Agent may adopt the
countersignature of any previous Warrant Agent; and if at that time any of the
Warrant Certificates shall not have been countersigned, any successor to the
Warrant Agent may countersign such Warrant Certificates either in the name of
the predecessor Warrant Agent or in the name of the successor Warrant Agent; and
in all such cases such Warrant Certificates shall have the full force provided
in the Warrant Certificates and in this Agreement.

(ii) If at any time the name of the Warrant Agent is changed and at such time
any of the Warrant Certificates have been countersigned but not delivered, the
Warrant Agent whose name has changed may adopt the countersignature under its
prior name; and if at that time any of the Warrant Certificates have not been
countersigned, the Warrant Agent may countersign such Warrant Certificates
either in its prior name or in its changed name; and in all such cases such
Warrant Certificates shall have the full force provided in the Warrant
Certificates and in this Agreement.

Section 8.2 Fees and Expenses of Warrant Agent.

(a) Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as Warrant Agent as set forth in the fee proposal
between the Company and the Warrant Agent dated July 15, 2016 and will reimburse
the Warrant Agent upon demand for all reasonable and documented out-of-pocket
expenses (including reasonable counsel fees and expenses), taxes and
governmental charges and other charges of any kind and nature incurred by the
Warrant Agent in connection with the negotiation, preparation, delivery,
administration, execution, modification, waiver, delivery, enforcement or
amendment of this of this Agreement and the exercise and performance of its
duties hereunder.

(b) Further Assurances. The Company agrees to perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

 

29



--------------------------------------------------------------------------------

Section 8.3 Duties of Warrant Agent

(a) Covered Persons. References to the Warrant Agent in this Section 8.3 shall
include the Warrant Agent and its affiliates, principles, directors, officers,
employees, agents, representatives, attorneys, accountants, advisors and other
professionals.

(b) Liability.

(i) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement, the Warrant
Statements or in the Warrant Certificates (except, in each case, its
countersignature thereof) or be required to verify the same, but all such
statements and recitals are and shall be deemed to have been made by the Company
only. The Warrant Agent shall not be under any responsibility in respect of the
validity or sufficiency of this Agreement or the execution and delivery hereof
or in respect of the validity or execution of any Warrant Certificate (except,
in each case, its countersignature therefor); nor shall the Warrant Agent be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement; nor shall the Warrant Agent be responsible for the making of
any adjustment in the Exercise Price or the number and/or kind of shares
issuable upon the exercise of Warrants required under the provisions of Article
V or be responsible for the manner, method or amount of any such change or the
ascertaining of the existence of facts that would require any such change; nor
shall the Warrant Agent by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Warrant
Exercise Shares to be issued pursuant to this Agreement or any Warrant or as to
whether any Warrant Exercise Shares will, when issued, be validly issued and
fully paid and non-assessable. The Warrant Agent shall not be accountable or
under any duty or responsibility for the application by the Company of the
proceeds of the issue and sale, or exercise, of the Warrants.

(ii) The Warrant Agent shall have no liability under, and no duty to inquire as
to, the provisions of any agreement, instrument or document other than this
Agreement.

(iii) The Warrant Agent may rely on and shall incur no liability or
responsibility to the Company, any Holder, or any other Person for any action
taken, suffered or omitted to be taken by it upon any notice, instruction,
request, resolution, waiver, consent, order, certificate, affidavit, statement,
or other paper, document or instrument furnished to the Warrant Agent hereunder
and believed by it to be genuine and to have been signed, sent or presented by
the proper party or parties. The Warrant Agent shall be under no duty to inquire
into or investigate the validity, accuracy or content of any such notice,
instruction, request, resolution, waiver, consent, order, certificate,
affidavit, statement, or other paper, document or instrument. The Warrant Agent
shall not take any instructions or directions except those given in accordance
with this Agreement.

 

30



--------------------------------------------------------------------------------

(iv) The Warrant Agent shall act hereunder solely as agent for the Company and
in a ministerial capacity and does not assume any obligation or relationship of
agency or trust with any of the Holders, and its duties shall be determined
solely by the provisions hereof. The Warrant Agent shall not be liable for any
action taken, suffered or omitted to be taken in connection with this Agreement
except to the extent that a court of competent jurisdiction determines that its
own gross negligence, willful misconduct or bad faith (as each is determined by
a final, nonappealable judgment) was the primary cause of any loss.

(v) Anything in this Agreement to the contrary notwithstanding, in no event
shall the Warrant Agent be liable for any special, incidental, punitive,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Warrant Agent has been advised of the
likelihood of such loss or damage. Notwithstanding anything contained in this
Agreement to the contrary, any liability of the Warrant Agent under this
Agreement, whether in contract, or in tort, or otherwise, shall be limited in
the aggregate to, and shall not exceed, an amount equal to the fees and charges,
but not including reimbursable expenses, paid by the Company to the Warrant
Agent hereunder during the twelve (12) months immediately preceding the event
for which recovery from the Warrant Agent is being sought.

(vi) All rights and obligations contained in this Section 8.3 shall survive the
termination of this Agreement and the resignation, replacement, incapacity or
removal of the Warrant Agent. All fees and expenses incurred by the Warrant
Agent prior to the resignation, replacement, incapacity or removal of the
Warrant Agent shall be paid by the Company in accordance with this Section 8.3
of this Agreement notwithstanding such resignation, replacement, incapacity or
removal of the Warrant Agent.

(vii) The Warrant Agent shall not be under any liability for interest on any
monies at any time received by it pursuant to the provisions of this Agreement.

(viii) In no event shall the Warrant Agent be responsible or liable for any
failure or delay in the performance of its obligations under this Agreement
arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.

(ix) In the event the Warrant Agent believes any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent, may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to the Company or
any Holder or other

 

31



--------------------------------------------------------------------------------

person or entity for refraining from taking such action, unless the Warrant
Agent receives written instructions signed by the Company which eliminates such
ambiguity or uncertainty to the satisfaction of Warrant Agent.

(c) Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by an Appropriate
Officer of the Company and delivered to the Warrant Agent. The Warrant Agent may
rely upon such statement for any action taken or suffered by it pursuant to the
provisions of this Agreement. The Company will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Warrant Agent for the carrying out or performing by the Warrant Agent of
the provisions of this Agreement.

(d) Indemnity. The Company agrees to indemnify, defend, protect and save the
Warrant Agent and hold it harmless from and against any and all losses, damages,
claims, liabilities, penalties, judgments, settlements, actions, suits,
proceedings, litigation, investigations, costs or expenses, including without
limitation reasonable fees and disbursements of counsel, that may be imposed on,
incurred by, or asserted against such Person, at any time, and in any way
relating to or arising out of or in connection with, directly or indirectly, the
execution, delivery or performance of this Agreement, the enforcement of any
rights or remedies under or in connection with this Agreement, or as may arise
by reason of any act, omission or error of such Person; provided, however, that
no such Person shall be entitled to be so indemnified, defended, protected,
saved and kept harmless to the extent such loss was caused by its own gross
negligence, bad faith or willful misconduct, each as determined by a final
judgment of a court of competent jurisdiction. Notwithstanding the foregoing,
the Company shall not be responsible for any settlement made without its written
consent, which written consent shall not be unreasonably conditioned, withheld
or delayed.

(e) Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant (except, in each case, its countersignature thereof); nor shall it
be responsible for any breach by the Company of any covenant or condition
contained in this Agreement; nor shall it be responsible to make any adjustments
required under the provisions of Article V hereof or responsible for the manner,
method or amount of any such adjustment or the ascertaining of the existence of
facts that would require any such adjustment; nor shall it by any act hereunder
be deemed to make any representation or warranty as to the authorization or
reservation of any Common Stock to be issued pursuant to this Agreement or any
Warrant or as to whether any Common Stock will, when issued, be valid and fully
paid and non-assessable. The Warrant Agent will not be under any duty or
responsibility to ensure compliance with any applicable federal or state
securities Laws in connection with the issuance, transfer or exchange of
Warrants.

 

32



--------------------------------------------------------------------------------

(f) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorneys, agents or employees, and the Warrant Agent shall not be
answerable or accountable for any act, default, neglect or misconduct of any
such attorneys, agents or employees or for any loss to the Company resulting
from such neglect or misconduct, provided that the Warrant Agent acts without
gross negligence, willful misconduct or bad faith (each as determined by a final
judgment of a court of competent jurisdiction) in connection with the selection
of such attorneys, agents or employees.

(g) The Warrant Agent may consult at any time with legal counsel satisfactory to
it (who may be legal counsel for the Company) and the advice of such counsel
shall be full and complete authorization and protection to the Warrant Agent as
to any action taken or omitted by such parties in accordance with such advice.

(h) The Warrant Agent may buy, sell, or deal in any of the Warrants or other
securities of the Company freely as though it was not Warrant Agent under this
Agreement. Nothing contained herein shall preclude the Warrant Agent from acting
in any other capacity for the Company or for any other Person.

(i) The Warrant Agent shall not be required to use or risk its own funds in the
performance of any of its obligations or duties or the exercise of any of its
rights or powers, and shall not be required to take any action which, in the
Warrant Agent’s sole and absolute judgment, could involve it in expense or
liability unless furnished with security and indemnity satisfactory to it.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1 Binding Effects; Benefits. This Agreement shall inure to the benefit
of and shall be binding upon the Company, the Warrant Agent and the Holders and
their respective heirs, legal representatives, successors and assigns. Nothing
in this Agreement, expressed or implied, is intended to or shall confer on any
person other than the Company, the Warrant Agent and the Holders, or their
respective heirs, legal representatives, successors or assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

Section 9.2 Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be sent by certified or regular
mail (return receipt requested, postage prepaid), by private national courier
service, by personal delivery or by facsimile transmission. Such notice or
communication shall be deemed given (i) if mailed, two (2) days after the date
of mailing, (ii) if sent by national courier service, one (1) Business Day after
being sent, (iii) if delivered personally, when so delivered, or (iv) if sent by
facsimile transmission, on the Business Day after such facsimile is transmitted,
in each case as follows:

if to the Warrant Agent, to:

Computershare Inc.

Voluntary Corporate Actions

 

33



--------------------------------------------------------------------------------

250 Royall Street

Suite V

Canton, MA 02021

Facsimile: (781) 575-2901

if to the Company, to:

Verso Corporation

6775 Lenox Center Court

Suite 400

Memphis, TN 38115

Facsimile: (901) 369-4228

Attention: Secretary

with copies (which shall not constitute notice) to:

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, NY 10036

Facsimile: (212) 326-2061

Attention: George Davis

if to Registered Holders, at their addresses as they appear in the Warrant
Register and, if different, at the addresses appearing in the records of the
transfer agent or registrar for the Common Stock.

Section 9.3 Persons Having Rights under this Agreement. Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the Holders, any right,
remedy, or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto, their successors and
assigns and the Holders.

Section 9.4 Examination of this Agreement. A copy of this Agreement, and of the
entries in the Warrant Register relating to such Registered Holder’s Warrants,
shall be available at all reasonable times at an office designated for such
purpose by the Warrant Agent, for examination by the Registered Holder of any
Warrant.

Section 9.5 Counterparts. This Agreement may be executed in any number of
original or facsimile or electronic PDF counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

Section 9.6 Effect of Headings. The section headings herein are for convenience
only and are not part of this Agreement and shall not affect the interpretation
hereof.

 

34



--------------------------------------------------------------------------------

Section 9.7 Amendments.

(a) Subject to Section 9.7(b) below, this agreement may not be amended except in
writing signed by the Company and the Warrant Agent.

(b) The Company and the Warrant Agent may from time to time supplement or amend
this Agreement or the Warrants, as follows:

(i) without the approval of any Holder in order to cure any ambiguity, manifest
error or other mistake in this Agreement or the Warrants, or to correct or
supplement any provision contained herein or in the Warrants that may be
defective or inconsistent with any other provision herein or in the Warrants, or
to make any other provisions in regard to matters or questions arising hereunder
that the Company may deem necessary or desirable and that shall not adversely
affect, alter or change the interests of the Holders in any material respect, or

(ii) with the prior written consent of Requisite Holders; provided, however,
that the consent of each Holder adversely affected thereby shall be required for
any amendment that (i) reduces the term of the Warrants (or otherwise modifies
any provisions pursuant to which the Warrants may be terminated or cancelled),
(ii) increases the Exercise Price and/or decreases the number of Warrant
Exercise Shares (or, as applicable, the amount of such other securities and/or
assets) deliverable upon exercise of the Warrants, other than such increases
and/or decreases that are made pursuant to Article V or (iii) modifies, in a
manner adverse to the Holders generally, the material anti-dilution provisions
set forth in Article V.

(c) Notwithstanding anything to the contrary herein, upon the delivery of a
certificate from an Appropriate Officer which states that the proposed
supplement or amendment is in compliance with the terms of this Section 9.7, the
Warrant Agent shall execute such supplement or amendment; provided that the
Warrant Agent may, but shall not be obligated to, execute any amendment or
supplement that affects Warrant Agent’s rights, duties, immunities, liabilities
or obligations hereunder. Any amendment, modification or waiver effected
pursuant to and in accordance with the provisions of this Section 9.7 shall be
binding upon all Holders and upon each future Holder, the Company and the
Warrant Agent. In the event of any amendment, modification or waiver, the
Company shall give prompt notice thereof to all Registered Holders. Any failure
of the Company to give such notice or any defect therein shall not, however, in
any way impair or affect the validity of any such amendment.

Section 9.8 No Inconsistent Agreements; No Impairment. The Company shall not, on
or after the date hereof, enter into any agreement with respect to its
securities which conflicts with the rights granted to the Holders in this
Agreement. The Company represents and warrants to the Holders that the rights
granted hereunder do not in any way conflict with the rights granted to holders
of the Company’s securities under any other agreements. The Company shall not,
by amendment of its articles of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed

 

35



--------------------------------------------------------------------------------

hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of the Warrants and in the taking of all such
action as may be necessary in order to preserve the exercise rights of the
Holders against impairment.

Section 9.9 Integration/Entire Agreement. This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the Company, the
Warrant Agent and the Holders in respect of the subject matter contained herein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein, with respect to the Warrants. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to the Warrants.

Section 9.10 Governing Law, Etc. This Agreement and each Warrant issued
hereunder shall be deemed to be a contract made under the Laws of the State of
New York and for all purposes shall be governed by and construed in accordance
with the Laws of such State. Each party hereto consents and submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and of the U.S. federal courts located in the Southern District of
New York in connection with any action or proceeding brought against it that
arises out of or in connection with, that is based upon, or that relates to this
Agreement or the transactions contemplated hereby. In connection with any such
action or proceeding in any such court, each party hereto hereby waives personal
service of any summons, complaint or other process and hereby agrees that
service thereof may be made in accordance with the procedures for giving notice
set forth in Section 9.2 hereof. Each party hereto hereby waives any objection
to jurisdiction or venue in any such court in any such action or proceeding and
agrees not to assert any defense based on forum non conveniens or lack of
jurisdiction or venue in any such court in any such action or proceeding.

Section 9.11 Termination. This Agreement will terminate on the earlier of
(i) such date when all Warrants have been exercised with respect to all shares
subject thereto, or (ii) the expiration of the Exercise Period. The provisions
of Section 8.3 and this Article IX shall survive such termination and the
resignation, replacement or removal of the Warrant Agent.

Section 9.12 Waiver of Trial by Jury. Each party hereto, including each Holder
by its receipt of a Warrant, hereby irrevocably and unconditionally waives the
right to a trial by jury in any action, suit, counterclaim or other proceeding
(whether based on contract, tort or otherwise) arising out of, connected with or
relating to this Agreement and the transactions contemplated hereby.

Section 9.13 Remedies. The Company hereby agrees that, in the event that the
Company violates any provisions of the Warrants (including the obligation to
deliver shares of Common Stock upon the exercise thereof), the remedies at law
available to the Holder of such Warrant may be inadequate. In such event, the
Requisite Holders and, other than in the event the Company fails to deliver
Warrant Exercise Shares upon a Holder’s exercise of its Warrants (which shall
not require the consent of the Requisite Holders), with the prior written
consent of the Requisite Holders, the Holder of such Warrants, shall have the
right, in addition to all other rights and remedies any of them may have, to
specific performance and/or injunctive or other equitable relief to enforce the
provisions of this Agreement and the Warrants.

 

36



--------------------------------------------------------------------------------

Section 9.14 Bank Accounts. All funds received by Computershare under this
Agreement that are to be distributed or applied by Computershare in the
performance of Services (the “Funds”) shall be held by Computershare as agent
for the Company and deposited in one or more bank accounts to be maintained by
Computershare in its name as agent for the Company. Until paid pursuant to the
terms of this Agreement, Computershare will hold the Funds through such accounts
in: deposit accounts of commercial banks with Tier 1 capital exceeding $1
billion or with an average rating above investment grade by S&P (LT Local Issuer
Credit Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer
Default Rating) (each as reported by Bloomberg Finance L.P.). Computershare
shall have no responsibility or liability for any diminution of the Funds that
may result from any deposit made by Computershare in accordance with this
paragraph, including any losses resulting from a default by any bank, financial
institution or other third party. Computershare may from time to time receive
interest, dividends or other earnings in connection with such deposits.
Computershare shall not be obligated to pay such interest, dividends or earnings
to the Company, any holder or any other party.

Section 9.15 Severability. In the event that any one or more of the provisions
contained in this Agreement, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provisions in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby;
provided, however, that if any such excluded provision shall adversely affect
the rights, immunities, duties or obligations of the Warrant Agent, the Warrant
Agent shall be entitled to immediately resign.

Section 9.16 Confidentiality. The Warrant Agent and the Company agree that the
Warrant Register and personal, non-public warrant holder information, which are
exchanged or received pursuant to the negotiation or carrying out of this
Agreement, shall remain confidential and shall not be voluntarily disclosed to
any other person, except as may be required by law, including, without
limitation, pursuant to subpoenas from state or federal government authorities
(e.g., in divorce and criminal actions), or pursuant to the requirements of the
SEC.

[Signature Page Follows]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned
parties hereto as of the date first above written.

 

VERSO CORPORATION By:  

/s/ Peter H. Kesser

Name:   Peter H. Kesser Title:   Senior Vice President, General   Counsel and
Secretary COMPUTERSHARE INC., AND COMPUTERSHARE TRUST COMPANY, N.A.
collectively, as Warrant Agent By:  

/s/ Thomas Borbely

Name:   Thomas Borbely Title:   Manager, Corporate Actions

 

38



--------------------------------------------------------------------------------

EXHIBIT A-1

FACE OF GLOBAL WARRANT CERTIFICATE

VOID AFTER 5:00 P.M., NEW YORK CITY TIME, ON JULY 15, 2023

This Global Warrant Certificate is held by The Depository Trust Company (the
“Depositary”) or its nominee in custody for the benefit of the beneficial owners
hereof, and is not transferable to any person under any circumstances except
that (i) this Global Warrant Certificate may be exchanged in whole but not in
part pursuant to Section 6.1(g) of the Warrant Agreement, (ii) this Global
Warrant Certificate may be delivered to the Warrant Agent for cancellation
pursuant to Section 6.1(h) of the Warrant Agreement and (iii) this Global
Warrant Certificate may be transferred to a successor Depositary with the prior
written consent of the Company.

Unless this Global Warrant Certificate is presented by an authorized
representative of the Depositary to the Company or the Warrant Agent for
registration of transfer, exchange or payment and any certificate issued is
registered in the name of Cede & Co. or such other entity as is requested by an
authorized representative of the Depositary (and any payment hereon is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of the Depositary), any transfer, pledge or other use hereof for
value or otherwise by or to any person is wrongful because the registered owner
hereof, Cede & Co., has an interest herein.

Transfers of this Global Warrant Certificate shall be limited to transfers in
whole, but not in part, to nominees of the Depositary or to a successor thereof
or such successor’s nominee.

No registration or transfer of the securities issuable pursuant to the Warrant
will be recorded on the books of the Company until such provisions have been
complied with.



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS GLOBAL WARRANT CERTIFICATE (INCLUDING THE
SECURITIES ISSUABLE UPON EXERCISE OF THE WARRANT) ARE SUBJECT TO ADDITIONAL
AGREEMENTS SET FORTH IN THE WARRANT AGREEMENT DATED AS OF JULY 15, 2016, BY AND
BETWEEN THE COMPANY AND THE WARRANT AGENT (THE “WARRANT AGREEMENT”).

THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO

5:00 P.M., NEW YORK CITY TIME, ON JULY 15, 2023

WARRANT TO PURCHASE

             SHARES OF CLASS A COMMON STOCK OF

REORGANIZED VERSO CORPORATION*

CUSIP # 92531L 116

ISSUE DATE: JULY 15, 2016

No. W-1

This certifies that, for value received, Cede & Co. and its registered assigns
(collectively, the “Registered Holder”), is entitled to purchase from
reorganized Verso Corporation, a Delaware corporation (the “Company”), subject
to the terms and conditions hereof, at any time before 5:00 p.m., New York time,
on July 15, 2023, the number of fully paid and non-assessable shares of Class A
Common Stock, par value $0.01 per share (“Class A Common Stock”) of the Company
set forth above at the Exercise Price (as defined in the Warrant Agreement). The
Exercise Price and the number and kind of shares purchasable hereunder are
subject to adjustment from time to time as provided in Article V of the Warrant
Agreement. The initial Exercise Price shall be $27.86.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

 

 

* Exercisable for 1,810,035 shares of Class A Common Stock for all Warrants in
the aggregate, subject to adjustment in accordance with Article V of the Warrant
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant has been duly executed by the Company under its
corporate seal as of the 15th day of July, 2016.

 

VERSO CORPORATION By:  

 

Print Name:  

 

Title:  

 

Attest:  

 

 

Computershare Inc., and Computershare Trust Company, N.A. collectively, as
Warrant Agent By:  

 

Name:   Title:  

Address of Registered Holder for Notices (until changed in accordance with this
Warrant):

Cede & Co.

55 Water Street

New York, New York 10041

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS GLOBAL WARRANT
CERTIFICATE SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR
ALL PURPOSES HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.



--------------------------------------------------------------------------------

FORM OF REVERSE OF GLOBAL WARRANT CERTIFICATE

The Warrant evidenced by this Global Warrant Certificate is a part of a duly
authorized issue of Warrants to purchase             ¤ shares of Class A Common
Stock issued pursuant to the Warrant Agreement, a copy of which may be inspected
at the office of the Warrant Agent designated for such purpose. The Warrant
Agreement hereby is incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the Registered Holders of the Warrants. All capitalized terms
used on the face of this Warrant herein but not defined that are defined in the
Warrant Agreement shall have the meanings assigned to them therein.

The Company shall not be required to issue fractions of Class A Common Stock or
any certificates that evidence fractional Class A Common Stock.

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities laws.

This Warrant does not entitle the Registered Holder to any of the rights of a
stockholder of the Company.

The Company and Warrant Agent may deem and treat the Registered Holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof (subject to Section 4.3(d)(z) of the Warrant Agreement) and for
all other purposes (subject to Section 4.1(ii) of the Warrant Agreement), and
neither the Company nor the Warrant Agent shall be affected by any notice to the
contrary.

 

 

¤ Exercisable for 1,810,035 shares of Class A Common Stock for all Warrants in
the aggregate, subject to adjustment in accordance with Article V of the Warrant
Agreement.



--------------------------------------------------------------------------------

EXHIBIT A-2

THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE (INCLUDING THE SECURITIES
ISSUABLE UPON EXERCISE OF THE WARRANT) ARE SUBJECT TO ADDITIONAL AGREEMENTS SET
FORTH IN THE WARRANT AGREEMENT DATED AS OF JULY 15, 2016, BY AND BETWEEN THE
COMPANY AND THE WARRANT AGENT (THE “WARRANT AGREEMENT”).

 

Certificate Number                         Warrants                        
CUSIP 92531L 116 This certifies that is the holder of   

WARRANTS TO PURCHASE CLASS A COMMON STOCK OF

REORGANIZED VERSO CORPORATION

transferable on the books of the Company by the holder hereof in person or by
duly authorized attorney upon surrender of the certificate properly endorsed.
Each Warrant entitles the holder and its registered assigns (collectively, the
“Registered Holder”) to purchase by exercise from reorganized Verso Corporation,
a Delaware corporation (the “Company”), subject to the terms and conditions
hereof, at any time before 5:00 p.m., New York time, on July 15, 2023, one fully
paid and non-assessable share of Class A Common Stock, par value $0.01 per share
(“Class A Common Stock”) of the Company at the Exercise Price (as defined in the
Warrant Agreement). The Exercise Price and the number and kind of shares
purchasable hereunder are subject to adjustment from time to time as provided in
Article V of the Warrant Agreement. The initial Exercise Price shall be $27.86.

This certificate is not valid unless countersigned and registered by the Warrant
Agent.

WITNESS the facsimile seal of the Corporation and the facsimile signatures of
its duly authorized officers.

 

      DATED

 

      Authorized Officer       Attest:      

COUNTERSIGNED AND REGISTERED

COMPUTERSHARE INC., AND COMPUTERSHARE TRUST COMPANY, N.A.

COLLECTIVELY, AS WARRANT AGENT

 

      By  

 

Secretary         AUTHORIZED SIGNATURE



--------------------------------------------------------------------------------

FORM OF REVERSE OF WARRANT

REORGANIZED VERSO CORPORATION

The Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of Warrants to purchase 1,810,035 shares of Class A Common
Stock issued pursuant to the Warrant Agreement, as dated July 15, 2016 between
reorganized Verso Corporation and Computershare Inc., a Delaware corporation and
its wholly-owned subsidiary, Computershare Trust Company N.A., a federally
chartered trust company, collectively as warrant agent (together with their
respective successors and assigns, the “Warrant Agent” and the agreement, the
“Warrant Agreement”), a copy of which may be inspected at the office of the
Warrant Agent designated for such purpose. The Warrant Agreement is incorporated
by reference in and made a part of this instrument and is hereby referred to for
a description of the rights, limitation of rights, obligations, duties and
immunities thereunder of the Warrant Agent, the Company and the Registered
Holders of the Warrants. All capitalized terms used in this Warrant Certificate
but not defined that are defined in the Warrant Agreement shall have the
meanings assigned to them therein.

The Company shall not be required to issue fractions of Class A Common Stock or
any certificates that evidence fractional Class A Common Stock. No Warrants may
be sold, exchanged or otherwise transferred in violation of the Securities Act
or state securities laws. The Warrants represented by this Warrant Certificate
do not entitle the Registered Holder to any of the rights of a stockholder of
the Company. The Company and Warrant Agent may deem and treat the Registered
Holder hereof as the absolute owner of this Warrant Certificate (notwithstanding
any notation of ownership or other writing hereon made by anyone) for the
purpose of any exercise hereof and for all other purposes, and neither the
Company nor the Warrant Agent shall be affected by any notice to the contrary.



--------------------------------------------------------------------------------

EXHIBIT B-1

EXERCISE FORM FOR REGISTERED HOLDERS HOLDING WARRANT CERTIFICATES

(To be executed upon exercise of Warrants)

The undersigned Registered Holder of this Warrant Certificate, being the holder
of Warrants of reorganized Verso Corp., issued pursuant to that certain Warrant
Agreement, as dated July 15, 2016 (the “Warrant Agreement”), by and among
reorganized Verso Corp. (the “Company”), and Computershare Inc., a Delaware
corporation and its wholly-owned subsidiary, Computershare Trust Company N.A., a
federally chartered trust company, collectively as warrant agent (together with
their respective successors and assigns, the “Warrant Agent”) hereby irrevocably
elects to exercise the number of Warrants indicated below, for the purchase of
the number of shares of Class A Common Stock, par value $0.01 per share (“Class
A Common Stock”) indicated below and (check one):

 

  ¨ herewith tenders payment for              of the Warrant Exercise Shares to
the order of reorganized Verso Corp. in the amount of $         in accordance
with the terms of the Warrant Agreement; or

 

  ¨ herewith tenders                      Warrants pursuant to the cashless
exercise provisions of Section 4.3(b) of the Warrant Agreement. This exercise
and election shall ¨ be immediately effective.

The undersigned requests that the Warrant Exercise Shares, or the net number of
shares of Class A Common Stock issuable upon exercise of the Warrants pursuant
to the cashless exercise provisions of Section 4.3(b) of the Warrant Agreement,
be issued in the name of the undersigned Holder or as otherwise indicated below:

 

Name  

 

Address  

 

 

 

If said number of Warrant Exercise Shares shall not be all the Warrant Exercise
Shares issuable upon exercise of the Warrant, the undersigned requests that a
new Warrant Certificate representing the balance of such Warrant shall be issued
in the name of the undersigned Holder or as otherwise indicated below and be
delivered to the address indicated below:

 

Name  

 

Address  

 

 

 

Delivery Address (if different)  

 

 

 

 

Dated:             , 20    

    HOLDER     [                                         ]     By  

 

    Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT B-2

EXERCISE FORM FOR REGISTERED HOLDERS HOLDING DIRECT REGISTERED WARRANTS

(To be executed upon exercise of Warrants)

The undersigned Holder, being the holder of Warrants of reorganized Verso Corp.,
issued pursuant to that certain Warrant Agreement, as dated July 15, 2016 (the
“Warrant Agreement”), by and among reorganized Verso Corp. (the “Company”), and
Computershare Inc., a Delaware corporation and its wholly-owned subsidiary,
Computershare Trust Company N.A., a federally chartered trust company,
collectively as warrant agent (together with their respective successors and
assigns, the “Warrant Agent”), hereby irrevocably elects to exercise the number
of Warrants indicated below, for the purchase of the number of shares of Class A
Common Stock, par value $0.01 per share (“Class A Common Stock”) indicated below
and (check one):

 

  ¨ herewith tenders payment for              of the Warrant Exercise Shares to
the order of reorganized Verso Corp. in the amount of $         in accordance
with the terms of the Warrant Agreement; or

 

  ¨ herewith tenders                      Warrants pursuant to the cashless
exercise provisions of Section 4.3(b) of the Warrant Agreement. This exercise
and election shall ¨ be immediately effective.

The undersigned requests that the Warrant Exercise Shares, or the net number of
shares of Class A Common Stock issuable upon exercise of the Warrants pursuant
to the cashless exercise provisions of Section 4.3(b) of the Warrant Agreement,
be issued in the name of the undersigned Holder or as otherwise indicated below:

 

Name  

 

Address  

 

If said number of Warrant Exercise Shares shall not be all the Warrant Exercise
Shares issuable upon exercise of the Warrant, the undersigned requests that a
new Warrant representing the balance of such Warrant shall be issued in the name
of the undersigned Holder or as otherwise indicated below and that a Warrant
Statement reflecting such balance be delivered to the address indicated below:

 

Name  

 

Address  

 

Delivery Address (if different)  

 

 

 

 

Dated:             , 20    

    HOLDER     [                                         ]     By  

 

    Name:       Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT

FOR REGISTERED HOLDERS

HOLDING DIRECT REGISTRATION WARRANTS

(To be executed only upon assignment of Warrants)

For value received, the undersigned Holder of Warrants of reorganized Verso
Corp., issued pursuant to that certain Warrant Agreement, as dated July 15, 2016
(the “Warrant Agreement”), by and among reorganized Verso Corp. (the “Company”),
and Computershare Inc., a Delaware corporation and its wholly-owned subsidiary,
Computershare Trust Company N.A., a federally chartered trust company,
collectively as warrant agent (together with their respective successors and
assigns, the “Warrant Agent”), hereby sells, assigns and transfers unto the
Assignee(s) named below the number of Warrants listed opposite the respective
name(s) of the Assignee(s) named below, and all other rights of the Holder under
said Warrants, and does hereby irrevocably constitute and appoint
                     attorney, to transfer said Warrants, as and to the extent
set forth below, on the Warrant Register maintained for the purpose of
registration thereof, with full power of substitution in the premises:

 

Name(s) of Assignee(s)   Address of Assignee(s)   Number of Warrants
                                                                
                                                                

 

Dated:             , 20         Signature:  

 

    Name:  

 

Note: The above signature and name should correspond exactly with the name of
the Holder of the Warrants as it appears on the Warrant Register.